Per Curiam.
The court found inter alia:
“In 1889, Munns Bros, bought the twenty-four (24) feet of ground immediately adjoining the above described premises on the west and shortly thereafter constructed a building upon what they believed to be the land so purchased, but it turned out a short time later when a survey was made, that the Munns’ building extended onto and covered the land above described, of which fact Munns Bros, were then and there informed by the plaintiff, and they, the Munns Bros., never claimed to own any land except that described in their deed. In June, 1902, the defendants purchased from the Munns Bros, the said land which they had previously bought, but in the deed of conveyance from Munns Bros, to the defendants, the land above described was not included. At about the time of the said purchase by the defendants, the defendants were informed hy the plaintiff that the plaintiff owned the above described strip of land and whatever improvements were made by the defendants upon said land were made after the plaintiff had given the defendants notice of its claim of ownership of the land in question, and at all times the plaintiff has paid all general taxes and special assessments levied against the above described land.”
Prom this finding the court found plaintiff to be the owner and entitled to possession of eighteen inches of ground in the city of *700Snohomish occupied by the defendants. Defendants requested findings that would, if adopted by the court, have brought the case within several decisions of this court. The finding we have quoted is clearly sustained by a preponderance of the evidence and the judgment may be affirmed without a resort to a discussion of any legal propositions.
Judgment affirmed.